Citation Nr: 1022544	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-41 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 30 percent evaluation for 
posttraumatic stress disorder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Posttraumatic stress disorder is not manifested by 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
posttraumatic stress disorder are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
error is not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, VCAA notice was provided in a July 2008 letter 
in connection with the claim for increase, which advised the 
Veteran of the types of evidence he could submit in a claim 
for increase and what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain.  VA 
also informed the Veteran of how disability evaluations and 
effective dates are assigned.  The letter included the 
specific rating criteria upon which his claim for increase 
would be rated.  This letter was sent prior to initial 
consideration of the claim.

As to the VA's duty to assist, the record reflects that VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include VA treatment records and providing the 
Veteran with an examination.  
The Board had remanded the claim in October 2009 to obtain 
outstanding VA treatment records, which records were obtained 
and associated with the claims file.  VA provided the Veteran 
with a hearing before the Board in July 2009.  A transcript 
of the hearing is of record.

The last supplemental statement of the case was issued in 
February 2010.  Following the issuance of the supplemental 
statement of the case, VA received additional VA treatment 
records.  There is no waiver of this evidence by the Veteran 
or his representative for the Board to consider it in the 
first instance.  However, the Board has thoroughly reviewed 
the records and the one relevant record is duplicative of 
evidence that was considered at the time of the February 2010 
supplemental statement of the case.  See August 2009 VA 
treatment record.  The other treatment records are not 
relevant to the claim for increase.  Thus, the Board need not 
remand the claim for the agency of original jurisdiction to 
consider this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c).  

The Board concludes VA has met its duties to notify and 
assist the claimant.  The Veteran was an active participant 
in the claims process by submitting evidence and argument, as 
well as presenting for a VA examination and Board hearing.  
Thus, the Veteran was provided with a meaningful opportunity 
to participate in the claims process and has done so.  
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  

Analysis

Service connection for posttraumatic stress disorder was 
granted by means of a June 2005 rating decision and assigned 
a 30 percent evaluation.  The Veteran did not appeal that 
decision.  He filed a claim for increase in July 2008.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4. 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Posttraumatic stress disorder is rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  The rating criteria are as 
follows, in part:

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 30 percent for posttraumatic stress 
disorder.  The reasons follow.  

Initially, the Board notes the Veteran has been diagnosed 
with obstructive hydrocephalus, which often causes memory 
loss and other symptoms that are usually associated with 
psychiatric disorders.  In the December 2008 VA examination 
report the examiner stated the Veteran had developed dementia 
as a result of the obstructive hydrocephalus.  He noted the 
Veteran had "significant cognitive deficits" and 
"cognitive decline" that were more likely than not caused 
by the obstructive hydrocephalus.  Thus, while the Veteran 
may have demonstrated some increased psychiatric symptoms 
during the appeal period, the Board has taken this 
professional opinion into account in determining whether an 
evaluation in excess of 30 percent is warranted.  

The Board concludes the evidence does not show occupational 
and social impairment with reduced reliability and 
productivity, as contemplated by the 50 percent evaluation.  
For example, during the appeal period the Veteran was 
described as having a happy marriage to a woman to whom he 
had been married for more than 50 years.  He has two sons and 
grandchildren, and he reported at the December 2008 VA 
examination that he has positive relationships with his 
family.  It has been consistently reported that the Veteran 
socializes regularly with friends, to include socializing 
weekly at church.  These facts are evidence against a finding 
of difficulty in establishing and maintaining effective 
relationships.  The Veteran's affect has been regularly 
described as appropriate.  One time, it was described as 
"excitation."  Such is evidence against a finding of a 
flattened affect.  The Veteran's speech has been regularly 
reported as being logical and coherent, which is evidence 
against circumstantial, circumlocutory, or stereotyped 
speech.  His judgment and insight have been consistently 
described as fair, which is evidence against impaired 
judgment.  The Veteran has not exhibited any inappropriate 
behavior when being evaluated by examiners, and the Veteran 
and his wife have never described inappropriate behavior.  

The Veteran has consistently denied any suicidal ideation or 
homicidal ideation.  The Veteran is described as cooperative 
and friendly when being examined.  He has reported sleeping 
well and not having nightmares or flashbacks.  His mood is 
consistently described as "good," which is evidence against 
disturbances in motivation and mood.  His thought processes 
are described as logical.  An examiner described the Veteran 
as having a good range of emotions.  He has been noted to 
have good hygiene consistently.  The Veteran has specifically 
denied having panic attacks.  

In the December 2008 VA psychiatric evaluation report the 
examiner noted that neither the Veteran nor his wife reported 
changes in symptoms that would be consistent with 
posttraumatic stress disorder.  The examiner stated there was 
no indication of social impairment secondary to the Veteran's 
psychiatric diagnosis.  He described the Veteran as 
appropriately engaged for an individual of his age and with 
his health conditions.  Following his evaluation, the 
examiner concluded the Veteran's history was suggestive of 
posttraumatic stress disorder and that it was "relatively 
mild to perhaps moderate" in degree.  He noted that while 
the Veteran had reported depression previously, he was not 
reporting it now (he had denied depression at the VA 
examination).  The examiner made a specific finding that the 
Veteran's posttraumatic stress disorder symptoms had not 
changed since the April 2005 VA examination.

On the whole, the Board finds that the Veteran does not meet 
the criteria for a 50 percent evaluation for the reasons 
described above.  Again, a competent professional has stated 
that the Veteran's cognitive deficits are due to a non-
service-connected disability.  Thus, the memory impairment 
findings would not be attributable to the service-connected 
posttraumatic stress disorder.  That appears to be the only 
symptom the Veteran exhibits from the 50 percent evaluation.  
Thus, even if there was no competent finding that the 
Veteran's memory loss was due to a non-service-connected 
disability, the evidence would still not warrant the grant of 
a 50 percent evaluation.  The VA examiner described the 
Veteran's disability as "mild to perhaps moderate" in 
degree.  The 30 percent evaluation contemplates such 
severity.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the manifestations of posttraumatic 
stress disorder are not in excess of those contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

The Court has recently held that a request for a total 
disability evaluation based upon individual unemployability 
(TDIU), whether expressly raised by a claimant or reasonably 
raised by the record, is an attempt to obtain an appropriate 
rating for disability or disabilities, and is part of a claim 
for increased compensation. There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In this case the Veteran has not asserted, and 
the record does not show, that his service-connected 
posttraumatic stress disorder alone renders him unable to 
obtain or maintain gainful employment.  Accordingly, Rice is 
not applicable.

The Board has considered the doctrine of reasonable doubt in 
determining whether a higher evaluation is warranted for 
posttraumatic stress disorder, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)




ORDER

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


